DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The limitations of “predefined pressure profile comprises a plurality of increasing pressures corresponding to increased temperatures” and …. “a plurality of reduced pressures corresponding to reduced temperatures of the rinsing liquid” constitutes new matter not supported by the originally filed specification. Specifically, the examiner directs applicant to Fig. 3 of the instant specification. Applicant is directed page 11, lines 15+, which teaches as the temperature rises rapidly, the pressure rises rapidly, and then the pressure drops slowly again.  Specifically, Fig. 3 of the instant specification shows an increase in temperature with an increase in pressure followed by the pressure dropping at steps 106 and 108. Therefore, the limitations of reduced pressures corresponding to reduced temperatures and increasing pressures corresponding to increasing temperatures constitute new matter, not supported by the originally filed specification, since the pressure increases and then drops.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it is unclear what the skilled artisan would consider as “different   extents of soiling”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-10, and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lengsfeld et al. (DE102016200037-Machine Translation).  
It appears that applicant has amended claim 1 to include the limitations of claims 6-7. 
Re claim 1, Lengsfeld et al. teach reconditioning an endoscope 2 in a reconditioning apparatus (Fig. 1, 10), comprising a) connecting an interior of the endoscope to a leak tester 24 (paragraph 25), supplying the interior of the endoscope with fluid (i.e. air) at a predefined pressure (paragraph 9 for example), carrying out a reconditioning process using a rinsing liquid and monitoring the pressure during the reconditioning process (paragraph 9) and determining if the endoscope is defective by comparing the pressure to a predefined profile (Fig. 3c), wherein the pressure profile is determined according to the process parameters of the reconditioning process (claim 1).  
Re claim 1, Lengsfeld et al. teach measuring the temperatures and pressures, as recited in Figs. 3a-3c (paragraph 25).  The prior art does not teach increasing pressures with increasing temperatures and decreasing pressures with decreasing temperatures.  Absent of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Lengsfeld to include measuring increases and decreases in temperature and pressure, since Lengsfeld et al. teach measuring temperature and pressure fluctuations, which would include increases and decreases in temperature and pressure.   Re claims 2-3, refer to paragraph 9. Re claims 4-5, refer to Fig. 3c, and paragraph 25.  Re claims 8 and 12, refer to paragraph 14 and claim 2.   Re claims 9 and 13, refer to the control device 12 and display device 40 of Fig. 1.  Re claim 10, refer to Fig. 3b. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
The rejection of the claims, as being anticipated by Lengsfeld et al. is withdrawn.  Applicant argues the prior art fails to teach the newly amended limitations directed to increasing and decreasing pressures with corresponding increasing and decreasing temperatures.  In view of the newly amended limitations, the claims are rejected as being unpatentable over Lengsfeld et al. The examiner argues that in the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Lengsfeld to include measuring increases and decreases in temperature and pressure, since Lengsfeld et al. teach measuring temperature and pressure fluctuations, which would include increases and decreases in temperature and pressure.  The examiner agrees with applicant that Lengsfeld teaches maintaining a constant pressure level is not persuasive as Lengsfeld specifically teaches measuring the temperature and pressure fluctuations (paragraph 14). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc